Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J.), entered July 25, 2006, which granted the petition brought pursuant to CPLR article 78 and directed respondent to issue petitioner an Attorney Secure Pass Identification Card (Secure Pass), unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed.
Given petitioner’s criminal history included having been arrested on several occasions and charged with, inter alia, illegal possession of a martial arts weapon, illegal possession of a .38 caliber revolver and evading police, it cannot be said that respondent’s decision to deny the application for a Secure Pass was arbitrary or capricious, or lacked a rational basis (see Matter of Munsiff v Office of Ct. Admin., 31 AD3d 114, 118-119 [2006], lv denied 8 NY3d 804 [2007]; see also Matter of Servedio *375v Bratton, 268 AD2d 356 [2000]). Concur—Andrias, J.P., Nardelli, Gonzalez and Kavanagh, JJ.